                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,


                    Plaintiffs,                          4:17CR3105-2


      vs.
                                                            ORDER
SUE ANN SELLON,


                    Defendant.




      IT IS ORDERED that Plaintiff’s Motion to Dismiss (filing no. 98) the
Indictment (filing no. 1) is granted.

      Dated this 18th day of October, 2019.
                                              BY THE COURT:


                                              s/ Richard G. Kopf
                                              Senior United States District Judge
